DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT
There does not appear to be any overlapping subject matter requiring a Double Patenting over US Patent 8,430,930, US Patent 9,421,108, and US Patent 9,999,516 at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 64 and 74 each recites the limitation "the two tetrahedrons" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. These claims have been interpreted as best understood: the polyhedrons are tetrahedrons that are 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 57-76 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Parrott (US 20100094292).
With respect to claim 57, Parrott discloses an implant (14) comprising: an intramedullary body (body of 14), insertable into the medullary cavity of a bone (see para. 23), comprising one or more outer contact faces (e.g. bone contacting surfaces extending along the length of 14); and a space truss (40) coupled to the contact face (40 is a three-dimensional space truss formed with struts 42), wherein, during use, the space truss is at least partially disposed inside medullary cavity (see para. 23, 28), between the intramedullary body of the implant and the medullary cavity (see fig. 1 below), wherein the space truss comprises two or more planar truss units (see para. 28, 30, 31, note that 40 has a cross-sectional shape of overlapping polygons such as triangles and also repeating tetrahedrons, see fig. 4 and col. 4 lines 40-45 and 62-67 of 

    PNG
    media_image1.png
    371
    757
    media_image1.png
    Greyscale

As for claim 58, Parrott further discloses the implant of claim 57, wherein the plurality of struts define openings (pores 52) configured to enable bone through growth through the openings (see para. 32). 
As for claim 59, Parrott further discloses the implant of claim 57, wherein the intramedullary body is a rod (see fig. 1 above). 
As for claim 60, Parrott further discloses the implant of claim 57, wherein the space truss comprises one or more planar trusses (see para. 28, 30). 
As for claim 61, Parrott further discloses the implant of claim 57, wherein the space truss comprises one or more planar triangular truss units having three substantially straight struts and three nodes in a triangular configuration (see para. 28-31, note that 40 has a cross-sectional shape of overlapping polygons such as triangles and also repeating tetrahedrons joined at nodes 18, 20, see fig. 1, 4 and col. 4 lines 40-45 and 62-67 of US Patent 5921048 incorporated by reference). 
As for claim 62, Parrott further discloses the implant of claim 57, wherein the space truss comprises a plurality of planar truss units (e.g. triangle units formed by diagonal support members 46) coupled to one another (see para. 28-31), wherein each of the truss units lies in a plane that is not substantially parallel to a plane of an adjacent truss unit (central truss unit) that shares at least one strut. 
As for claim 63, Parrott further discloses the implant of claim 57, wherein the space truss comprises truss units forming a plurality of polyhedrons (see para. 28-31, note that 40 has a cross-sectional shape of overlapping polygons such as triangles and also repeating tetrahedrons, see fig. 4 and col. 4 lines 40-45 and 62-67 of US Patent 5921048 incorporated by reference). 
As for claim 64, Parrott further discloses the implant of claim 63, wherein at least two of the plurality of polyhedrons are coupled together via one or more struts connecting two respective vertices on each of the two tetrahedrons (see para. 28-31, note that 40 has a cross-sectional shape of overlapping polygons such as triangles and also repeating tetrahedrons joined at nodes/vertices 18, 20, see fig. 1, 4 and col. 4 lines 40-45 and 62-67 of US Patent 5921048 incorporated by reference). 
As for claim 65, Parrott further discloses implant of claim 57, wherein the implant is configured for use in a hip replacement, in a knee replacement, in a long bone reconstruction scaffold, foot and ankle implant, shoulder implant, a joint replacement or in a cranio-maxifacial implant (see para. 5, 23 and fig. 1 above).
As for claim 66, Parrott further discloses the implant of claim 57, wherein the struts that create the space truss comprises a biologic, growth factor or antimicrobial coupled thereto (see para. 41). 
With respect to claim 67, Parrott discloses a method comprising: forming one or more openings into the medullary cavity of a bone (e.g. to receive 14, see fig 1 below); and inserting at least a portion of an implant (14) into the medullary cavity of the bone (see fig. 1 below), wherein the implant comprises: an intramedullary body (body of 14), insertable into the medullary cavity of a bone (see fig. 1 below), comprising one or more outer contact faces (e.g. bone contacting surface); and a space truss (40) coupled to the contact face, wherein, during use, the space truss is at least partially disposed inside medullary cavity (see fig. 1 below), between the intramedullary body of the implant and the medullary cavity (see fig. 1 below), wherein the space truss comprises two or more planar truss units (see para. 28-31) having a plurality of struts (42) joined at nodes (44). 

    PNG
    media_image1.png
    371
    757
    media_image1.png
    Greyscale

As for claim 68, Parrott further discloses the method of claim 67, wherein the plurality of struts define openings (pores 52) configured to enable bone through growth through the openings (see para. 32). 
As for claim 69, Parrott further discloses the method of claim 67, wherein the intramedullary body is a rod (see fig. 1 above). 
As for claim 70, Parrott further discloses the method of claim 67, wherein the space truss comprises one or more planar trusses (see para. 28-31, note that 40 has a cross-sectional shape of overlapping polygons such as triangles and also repeating tetrahedrons joined at nodes 18, 20, see fig. 1, 4 and col. 4 lines 40-45 and 62-67 of US Patent 5921048 incorporated by reference). 
As for claim 71, Parrott further discloses the method of claim 67, wherein the space truss comprises one or more planar triangular truss units having three substantially straight struts and three nodes in a triangular configuration (see para. 28-31, note that 40 has a cross-sectional shape of overlapping polygons such as triangles and also repeating tetrahedrons joined at nodes 18, 20, see fig. 1, 4 and col. 4 lines 40-45 and 62-67 of US Patent 5921048 incorporated by reference).  
As for claim 72, Parrott further discloses the method of claim 67, wherein the space truss comprises a plurality of planar truss units (e.g. triangle units formed by diagonal support members 46) coupled to one another (see para. 28-31), wherein each of the truss units lies in a plane that is not substantially parallel to a plane of an adjacent truss unit (central truss unit) that shares at least one strut. 
As for claim 73, Parrott further discloses the method of claim 67, wherein the space truss comprises truss units forming a plurality of polyhedrons (see para. 28-31, note that 40 has a cross-sectional shape of overlapping polygons such as triangles and also repeating tetrahedrons joined at nodes 18, 20, see fig. 1, 4 and col. 4 lines 40-45 and 62-67 of US Patent 5921048 incorporated by reference).  
As for claim 74, Parrott further discloses the method of claim 73, wherein at least two of the plurality of polyhedrons are coupled together via one or more struts connecting two respective vertices on each of the two tetrahedrons (see para. 28-31, note that 40 has a cross-sectional shape of overlapping polygons such as triangles and also repeating tetrahedrons joined at nodes/vertices 18, 20, see fig. 1, 4 and col. 4 lines 40-45 and 62-67 of US Patent 5921048 incorporated by reference). 
As for claim 75, Parrott further discloses the method of claim 67, wherein the method is used in a hip replacement procedure, in a knee replacement procedure, in a long bone reconstruction scaffold procedure, foot and ankle implant procedure, shoulder implant procedure, a joint replacement procedure or in a cranio-maxifacial implant procedure (see para. 5, 23 and fig. 1 above).
As for claim 76, Parrott further discloses the method of claim 67, wherein the struts that create the space truss comprises a biologic, growth factor or antimicrobial coupled thereto (see para. 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773